Citation Nr: 0106384	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to non-service-connected pension, to include 
extra-schedular entitlement to pension under the provisions 
of 38 C.F.R. § 3.321(b)(2).


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.


REMAND

The veteran is not service-connected for any disabilities.  
He contends that he is unemployable by virtue of weakness of 
the left eye, degenerative arthritis of the cervical spine 
with moderate limitation of motion, bilateral hand pain and 
swelling with possible post-traumatic arthritis of the right 
third finger, and insomnia. 

The evidence in the record is contradictory as to the 
veteran's current and recent employment status.  On his VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, dated in April 1999 and received in May 1999, he 
noted that he was currently unemployed.  He said that he had 
last worked October 1, 1998.  

Similarly, according to the report of a June 1999 VA general 
medical examination, the veteran reported that he had been 
employed with seasonal construction work for many years, and 
did not work after a February 1999 assault injury until one 
week prior to the examination when he had gone back to doing 
construction.  The veteran said that the construction was 
difficult due to physical problems.  According to the report 
of a July 1999 VA psychiatric examination, the veteran worked 
construction regularly, except for lay-offs, until the 
February 1999 assault.  The veteran said that he had gone 
back to work a few weeks prior to the examination but was 
unable to work as well or quite as fast since the assault.  

VA outpatient treatment reports dated in August 1999 note 
that the veteran was doing some work.  In September 1999, he 
stated that at times his pain prevented him from being able 
to work.  In November 1999, he reported that he was working 
again half-days, had regular work, and felt that the work was 
helping him.  In January 2000, the veteran reported that he 
was unable to work due to his hands.  

In correspondence attached to a VA Form 9, dated in February 
2000, the veteran said that the RO misunderstood information 
when it had referred to him having last worked in October 
1998.  The veteran asserted that he had last worked in 
October 

1978.  In addition, he asserted that he had never reported 
going back to work after the February 1999 assault, but had 
said only that he would try to do so but could not due to 
disability.  

In correspondence to his congressman, dated in July 2000, the 
veteran asserted that he was currently receiving SSA benefits 
for a mental disability diagnosed as paranoid schizophrenia.  
In this regard, the Board notes that no such diagnosis is 
provided in any of the medical records contained in the 
veteran's claims file.  Further, the veteran's claims file 
does not contain any award determinations, employment 
records, or medical records from the Social Security 
Administration (SSA).  In light of the contradictory evidence 
as to the veteran's current employment status, and given that 
SSA records are in constructive custody of the VA, the Board 
finds that such records are necessary for a proper 
adjudication of the veteran's claim for non-service-connected 
pension, to include extra-schedular entitlement to pension 
under the provisions of 38 C.F.R. § 3.321(b)(2).

In addition to the foregoing, the Board observes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these additional reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Social 
Security Administration and request a 
copy of any decision, as well as all 
associated medical and employment 
records, pertaining to a determination of 
the veteran's entitlement to disability 
benefits.

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of employment for all recent employers.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any personnel records indicated, to 
include the reason for termination of 
employment, if appropriate. 

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 

and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to non-
service-connected pension, to include 
extra-schedular entitlement to pension 
under the provisions of 38 C.F.R. § 
3.321(b)(2). 

5.  If the benefit sought on appeal 
remains denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



